Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/US2017/048672, filed 8/25/2017, claiming priority to U.S. Provisional Application Ser. No. 62/379,651, filed 8/25/2016.
Election/Restrictions
Claims 1, 4-6, 8-11, 15, 16, 18-20, 22, 28, 29, 31, and 32 are pending in the application. Applicants’ election with traverse of Group I, claims 1, 4-6, and 8-11, in the reply filed on 7/12/2021, is acknowledged.
Applicants’ argument is traverse asserts that claim 15, the independent claim of Group II, has been amended to depend from claim 1. This argument is found persuasive. Accordingly, claims constituting Group II – claims 15, 16, 18-20, 22, and 23 – are being examined along with the claims constituting Group I. 
Claims 24, 25, 27-29, 31, and 32 are withdrawn, as drawn to a non-elected invention. Since these claims are not eligible for rejoinder, they must be canceled before this application can proceed to allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 16 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites RINCINOL and Neocate, both trademarks. Under MPEP2173.05(u) 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. §103 as unpatentable over US 2015 018291 to Choe, A. et al., in view of WO2014 151648 to Hehenberger, K.
Choe US ‘291 teaches, e.g. at Fig 10, that the ascaroside ascr #7 is effective at reduction of eosinophils. Choe US ‘291 additionally teaches at ¶0007 the use of ascr#7 to treat inflammatory diseases. Choe US ‘291 further teaches at ¶0129 that nematodes, including the helminth species H. polygyrus, produces ascarosides. Hehenberger WO ‘648 teaches at  ¶¶ 0001 and 0002 the use of helminth species H. polygyrus to treat eosinic esophagitis (“EoE”).
Since both references are in the area of treatment of inflammation and reduction of eosinophils, it would be obvious to a skilled artisan to combine these teachings and use an ascaroside such as ascr#7 to treat EoE.
Claims 4-6, 8, 15, 16, 18-20, and 22 are rejected under 35 U.S.C. §103 as unpatentable over US 2015 018291 to Choe, A. et al., in view of WO2014 151648 to Hehenberger, K. and further in view of US 20090264392 to Warndahl, R. et al
As discussed immediately above, the combination of Choe US ‘291 and Hehenberger WO ‘648 makes obvious the use of an ascaroside such as ascr#7 to treat EoE. However, these  references do not teach the treatment of EoE with an anti-inflammatory, a corticosteroid, or a proton pump inhibitor as additional agents, as recited in claims 4-6
Moreover, Warndahl US ‘392 teaches compositions comprising steroids such as prednisone and budesonide as treatments for EoE. ¶0014 and also the use of budesonide with a proton pump inhibitor (¶0025).Warndahl further teaches administration of a mucoadherent (¶0007) comprising the medicaments; this would be a slurry form, as recited in claim 15.
Claims 10 and 11 are rejected under 35 U.S.C. §103 as unpatentable over this combination of references, in view of the fact that both elemental diet therapy and esophageal dilation are commonly employed treatments of EoE, as evidenced by their presence in lists of therapies for EoE provided by both of the following: w3-webmd.com/digestive-disorders/what-is-elemental-diet and w3-mayoclinic.org/diseases-conditions/eosinophilic-esophagitis/diagnosis-treatment/drc-20372203.
Claims 9 and 23 are rejected under 35 U.S.C. §103 as unpatentable over Choe US ‘291, Hehenberger WO ‘648, and Warndahl US ‘392, and further in view of Lucendo, A. et al., Curr. Treatment Op. Gastroenterol 2014 vol 12, pp. 1-17. At page 8 Lucendo 2014 teaches treatment of EoE with losartan. By the same reasoning as set forth above regarding combinations of teachings, because these references are all in the area of treatment of EoE, it would be obvious to combine them and, therefore, to employ losartan as an additional medicament in the treatmenbt of EoE.

	
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622